SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1338
CAF 13-00935
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF WANDA R. THOMPSON,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

WARD A. THOMPSON, RESPONDENT-RESPONDENT.


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR PETITIONER-APPELLANT.

SETH B. BUCHMAN, ATTORNEY FOR THE CHILD, THREE MILE BAY.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered May 7, 2013 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner mother appeals from an order that
dismissed her petition seeking modification of a prior custody order
awarding sole custody of the subject child to respondent father.
Contrary to the mother’s contention, there is a sound and substantial
basis in the record for Family Court’s determination that the mother
failed to make the requisite evidentiary showing of a change in
circumstances to warrant an inquiry into whether the best interests of
the child would be served by modifying the existing custody
arrangement (see Matter of Wawrzynski v Goodman, 100 AD3d 1559, 1559).




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court